DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on 9/22/21 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “internal length configured for insertion” in conjuction with the patch must be shown or the feature(s) canceled from the claim(s). The figures of the patch only show an external portion.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 18-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 18 recite point sources, ie the exits of the light pipes/etc of the catheter, are “optically coupled” to the patch however its unclear how this is done. As such its unclear what the metes and bounds of claims 5 and 18 are. Likewise its unclear what the bounds of the claims which depend from those claims.
Claim 8/19 recite variations of “wherein the therapeutic illumination patch comprise a waveguide structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources is subject to internal reflection at the wound facing surface and to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient.” Its unclear if the claim is reciting that the internal reflection is occurring as the light is exiting the fiber etc. or that the claim is merely reciting that 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Crossley (Kent Crossley, US 20010047195) hereinafter Cross.
 Regarding claim 1, an interpretation of Cross discloses a therapeutic illumination assembly (abstract), comprising: 
a catheter comprising a catheter wall encircling a luminal fluid pathway (10 or 12 Fig 1, [0031], [0039]-[0041]), the catheter wall having an internal length configured for insertion into a patient at an 
a plurality of light emitting point sources positioned to irradiate the insertion region ([0042]-[0044], [0049]).

Regarding claim 9, an interpretation of Cross further discloses wherein the plurality of light emitting point sources comprise a plurality of diodes ([0042]-[0043], [0052]).

 Regarding claim 10, an interpretation of Cross further discloses wherein the plurality of diodes comprise one or more laser diodes, one or more light emitting diodes (LED), or a combination thereof ([0042]-[0043], [0052]).

 Regarding claim 15, an interpretation of Cross discloses a method, comprising: 
inserting an internal length of a catheter into a patient (10 or 12 Fig 1, [0031], [0039]-[0041], [0049]), wherein the catheter comprises a catheter wall encircling a luminal fluid pathway (10 or 12 Fig 1, [0031], [0039]-[0041], [0049] see also Fig 2, 5a-5b), the catheter wall having an external length fluidly coupled to the internal length at an insertion region of the catheter (10 or 12 Fig 1, [0031], [0039]-[0041], [0049] see also Fig 2, 5a-5b) 
irradiating the insertion region of the catheter using a plurality of light emitting point sources ([0042]-[0044], [0049]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Cross or, in the alternative, under 35 U.S.C. 103 as obvious over Cross in view of Brennan (Kevin Brennan et al., US 20140343478) hereinafter Bren.
 Regarding claim 5, an interpretation of Cross further discloses a therapeutic illumination patch (below the tapered portion below the shoulder 12a Fig 1, [0042]-[0043], [0050]-[0051]), wherein the plurality of light emitting point sources are optically coupled to the therapeutic illumination patch ([0049]-[0051] including “A similar arrangement may be used to prevent the colonization by 
Alternatively an interpretation of Cross may not explicitly disclose a therapeutic illumination patch optically coupled to a plurality of point light sources wherein the therapeutic illumination patch irradiates light when active. 
However, in the same field of endeavor (medical devices), Cross in view of Bren teaches a therapeutic illumination patch (Bren [0013], [0043], [0063], Fig 12), wherein the plurality of light emitting point sources are optically coupled to the therapeutic illumination patch (Bren [0063], Fig. 12; Cross [0042]-[0044], [0051]; Cross Disclosing providing a similar arrangement to an element such as that in Bren) such that the plurality of light emitting point sources irradiate the therapeutic illumination patch when the plurality of light emitting point sources output light (Bren [0013], [0043], [0063], Fig 12) for the purpose of providing disinfection to the patient at the site of the catheter entering the skin.
Therefore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross to include a patch as recited in Bren because Cross recites its disclosure can be applied to a percutaneous cuff in the area around where the percutaneous member crosses the skin and Bren recites a patch with a wound facing surface positioned around such an area in order to provide antibacterial light for killing bacteria and fungi in the area ([0002], [0013], [0063]). Furthermore, the elements of Cross with the catheter lighting and other arrangements with the patch as recited in Bren would be merely combining prior art elements according to known methods to yield predictable results; ie providing light to the area around the insertion.  


In the alternative, an interpretation of Cross may not explicitly disclose wherein the therapeutic illumination patch comprises an optically diffusive material.
However, in the same field of endeavor (medical devices), Bren teaches wherein the therapeutic illumination patch comprises an optically diffusive material ([0043], [0062]-[0064]) for the purpose of creating a simple construction to allow for conventional sterile manufacture and disposable use.
Therefore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross to include a patch with an diffuser material in order to the keep the construction simple and allow for conventional sterile manufacture and disposable use ([0043]). 

Regarding claim 18, an interpretation of Cross further discloses wherein the plurality of light emitting point sources are optically coupled to ([0049]-[0051] including “A similar arrangement may be used to prevent the colonization by microorganisms of the outer surface of a medical device . . . or to provide a cuff on a percutaneous member where it passes through the skin line S in FIG. 1.” see also [0042]-[0045])  a therapeutic illumination patch (below the tapered portion below the shoulder 12a Fig 1, [0042]-[0043], [0050]-[0051]) such that the plurality of light emitting point sources irradiate the therapeutic illumination patch when the plurality of light emitting point sources output light ([0049]-[0051] see also [0042]-[0046]); and wherein the method further comprises inserting the internal length of the catheter through the therapeutic illumination patch (Fig 1, [0042]-[0043], [0050]-[0051]).
Alternatively an interpretation of Cross may not explicitly disclose a therapeutic illumination patch optically coupled to a plurality of point light sources wherein the therapeutic illumination patch irradiates light when active. 

Therefore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross to include a patch as recited in Bren because Cross recites its disclosure can be applied to a percutaneous cuff in the area around where the percutaneous member crosses the skin and Bren recites a patch with a wound facing surface positioned around a catheter in such an area in order to provide antibacterial light for killing bacteria and fungi in the area ([0002], [0013], [0063]). Furthermore, the elements of Cross with the catheter lighting and other arrangements with the patch as recited in Bren would be merely combining prior art elements according to known methods to yield predictable results; ie providing light to the area around the insertion.  

Claim Rejections - 35 USC § 103
Claim 7-8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Bren.
 Regarding claim 7, an interpretation of Cross discloses the above including a wound facing surface (Fig 1). An interpretation of Cross may not explicitly disclose wherein the therapeutic patch 
However, in the same field of endeavor (medical devices), Bren teaches wherein the therapeutic patch comprises a wound facing surface and one or more outer facing surfaces ([0013], [0043], [0063], Fig 12), the wound facing surface configured to be positioned adjacent to the patient over the insertion region ([0013], [0043], [0063], Fig 12) for the purpose of providing disinfection to the patient at the site of the catheter entering the skin.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross to include the wound facing surface positioned over the insertion region in order to antibacterial light for killing bacteria and fungi ([0002], [0013], [0063]).

 Regarding claim 8, an interpretation of Cross discloses the above and further discloses a waveguide structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources is subject to internal reflection at the wound facing surface ([0044]-[0045], Fig 1-4; The waveguides are disclosed as running along the catheter but on exiting the guide where excepted on the external surface thus they configured to reflect internally along until they reach that point) and to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient ([0047]-[0049]). An interpretation of Cross may not explicitly disclose this type of waveguide disclosed in a patch with the disclosed positioning. 
However, in the same field of endeavor (medical devices), Bren teaches a waveguide in a patch with cladding for internal reflections and refraction based on the light transmitted at the disclosed positioning ([0006]-[0007], [0048], [0063]; Examiner notes the reference recites a surface against the skin and applying light and refraction occurs at the interface between two mediums of different 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross’s disclosure of waveguides catheters and cuffs to include a patch as recited in Bren with a waveguide with internal reflection on the side of the waveguide near the skin and provides refraction at the exit point of the waveguide as it is transmitting the light from an input to an output portion where it irradiates the skin to disinfect the patient at the site of the insertion ([0002], [0013], [0063]). Furthermore, the elements of Cross with the catheter lighting and other arrangements with the patch as recited in Bren would be merely combining prior art elements according to known methods to yield predictable results; ie providing light to the area around the insertion.  

 Regarding claim 19, an interpretation of Cross discloses the above and further discloses a waveguide structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources is subject to internal reflection at the wound facing surface ([0044]-[0045], Fig 1-4; The waveguides are disclosed as running along the catheter but on exiting the guide where excepted on the external surface thus they configured to reflect internally along until they reach that point) and to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient ([0047]-[0049]). 
An interpretation of Cross may not explicitly disclose wherein the therapeutic patch comprises a wound facing surface and one or more outer facing surfaces, the wound facing surface configured to be positioned adjacent to the patient over the insertion region; wherein the therapeutic illumination patch is structurally and compositionally configured as a waveguide; and wherein the step of irradiating the 
However, in the same field of endeavor (medical devices), Bren teaches wherein the therapeutic patch comprises a wound facing surface and one or more outer facing surfaces ([0013], [0043], [0063], Fig 12), the wound facing surface configured to be positioned adjacent to the patient over the insertion region ([0013], [0043], [0063], Fig 12); wherein the therapeutic illumination patch is structurally and compositionally configured as a waveguide ([0006]-[0007], [0048], [0063]); and wherein the step of irradiating the insertion region comprises internally reflecting at the wound facing surface ([0006]-[0007], [0048], [0063]) and at least partially refracting at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient ([0006]-[0007], [0048], [0063]; Examiner notes the reference recites a surface against the skin and applying light and refraction occurs at the interface between two mediums of different densities; For discussion of the optical properties of skin see List) for the purpose of transmitting light down the waveguide and irradiating the skin to disinfect the patient at the site of the insertion..
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross’s disclosure of waveguides catheters and cuffs to include a patch as recited in Bren with a waveguide with internal reflection on the side of the waveguide near the skin and provides refraction at the exit point of the waveguide as it is transmitting the light from an input to an output portion where it irradiates the skin from the skin facing surface of the patch to disinfect the patient at the site of the insertion ([0002], [0013], [0063]). Furthermore, the elements of Cross with the catheter lighting and other arrangements with the patch as recited in Bren would be merely combining prior art elements according to known methods to yield predictable results; ie providing light to the area around the insertion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020019610 see Figs 4-5; US 5807341 see Fig 1; US 20030233073 see Fig 2; US 20160151639 see Fig 2; US 5989245 see Fig 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALLEN PORTER/Primary Examiner, Art Unit 3792